Exhibit 10.1










AGREEMENT TO EXCHANGE COMMON STOCK
BETWEEN


BRISHLIN RESOURCES, INC.

AND CERTAIN SHAREHOLDERS OF


SYNERGY RESOURCES CORPORATION









--------------------------------------------------------------------------------



INDEX
 
  ARTICLE I - EXCHANGE OF SECURITIES      1        1.01  -  Exchange of Stock  
 1        1.02  -  Exchange of Options and Warrants    1     ARTICLE II -
REPRESENTATIONS AND WARRANTIES    2        2.01  -  Organization    2  
     2.02  -  Capital    2        2.03  -  Directors and Officers    2  
     2.04  -  Financial Statements    2        2.05  -  Absence of Changes    2
       2.06  -  Absence of Undisclosed Liabilities    3        2.07  -  Tax
Returns    3        2.08  -  Investigation of Financial Condition    3  
     2.09  -  Trade Names and Rights    3        2.10  -  Contracts and Leases  
 3        2.11  -  Insurance Policies    3        2.11  -  Compliance with
Laws    3        2.13  -  Litigation    4        2.14  -  No Further Consent  
 4        2.15  -  SEC Documents    4        2.16  -  Full Disclosure    4  
     2.17  -  Assets    4        2A -  Organization    4        2B -  Directors
and Officers' Compensation; Banks    4        2C -  Capital    5        2D - 
Financial Statements    5        2E -  Absence of Changes    5        2F - 
Absence of Undisclosed Liabilities    5        2G -  Tax Returns    5        2H
-  Investigation of Financial Condition    5        2I -  Trade Names and
Rights    6        2J -  Contracts and Leases    6        2K -  Insurance
Policies    6        2L -  Compliance with Laws    6        2M -  Litigation  
 6        2N -  Ability to Carry Out Obligations    6        2O -  Full
Disclosure    7        2P -  Market for Common Stock    7  


-i-

--------------------------------------------------------------------------------



ARTICLE III - SHAREHOLDER REPRESENTATIONS      7      3.01 - Ability to Carry
Out Obligations    7      3.02 - Ownership of Securities    7      3.03 -
Restricted Securities    7     ARTICLE IV - OBLIGATIONS BEFORE CLOSING    8  
   4.01 - Investigative Rights    8      4.02 - Conduct of Business    8  
   4.03 - Mutual Cooperation    8      4.04 - Publicity    8     ARTICLE V -
CONDITIONS PRECEDENT TO PERFORMANCE BY BRISHLIN    9      5.01 - Conditions    9
     5.02 - Accuracy of Representations    9      5.03 - Performance    9  
   5.04 - Absence of Litigation    9      5.05 - Other    9     ARTICLE VI -
CONDITIONS PRECEDENT TO PERFORMANCE BY THE SYNERGY SHAREHOLDERS    10      6.01
- Conditions    10      6.02 - Accuracy of Representations    10      6.03 -
Performance    10      6.04 - Absence of Litigation    10      6.05 - Other  
 10     ARTICLE VII - CLOSING    11      7.01 - Closing    11      7.02 -
Exchange of Shares    11      7.03 - Warrants and Options    11      7.04 -
Officers and Directors    11      7.05 - Post Closing Agreements    11    
ARTICLE VIII - REMEDIES    13      8.01 - Arbitration    13      8.02 - Costs  
 13      8.03 - Termination    13  


-ii-

--------------------------------------------------------------------------------



ARTICLE IX - MISCELLANEOUS      14      9.01 - Captions and Headings    14  
   9.02 - No Oral Change    14      9.03 - Non-Waiver    14      9.04 - Time of
Essence    14      9.05 - Entire Agreement    14      9.06 - Governing Law    14
     9.07 - Counterparts    14      9.08 - Notices    14      9.09 - Binding
Effect    15      9.10 - Effect of Closing    15      9.11 - Mutual
Cooperation    15      9.12 - Expenses    15  




LIST OF SCHEDULES AND EXHIBITS

  Schedule 1 - Allocation of Shares, Warrants and Options
Exhibit A - Options, Warrants and Convertible Securities (Synergy)
Exhibit B - Officers and Directors (Synergy)
Exhibit C - Financial Statements - Changes in Financial Condition (Synergy)
Exhibit D - Trademarks, Trade Names and Copyrights (Synergy)
Exhibit E - Material Contracts (Synergy)
Exhibit F - Insurance Policies (Synergy)
Exhibit G - Officers, Directors, Bank Accounts, Safe Deposit Boxes, Powers of
Attorney (Brishlin)
Exhibit H - Options, Warrants and Convertible Securities (Brishlin)
Exhibit I - Financial Statements - Changes in Financial Condition (Brishlin)
Exhibit J - Trademarks, Trade Names and Copyrights (Brishlin)
Exhibit K - Material Contracts (Brishlin)
Exhibit L - Insurance Policies (Brishlin)
Exhibit M - Litigation (Brishlin)
Exhibit N - Investment Letter
Exhibit O - Consulting Agreements
Exhibit P - Acquisition Plan


-iii-

--------------------------------------------------------------------------------




AGREEMENT TO EXCHANGE COMMON STOCK

        This AGREEMENT TO EXCHANGE COMMON STOCK (“Agreement”) is made August 27,
2008 by and between Brishlin Resources, Inc., a corporation organized under the
laws of the State of Colorado (“Brishlin”) and the shareholders of Synergy
Resources Corporation (“Synergy”) who have executed this Agreement on the
signature page hereof (“Synergy Shareholders”), Bill Conrad and Raymond
McElhaney (the “Brishlin Principals”) and Ed Holloway, William E. Scaff, Jr.,
John Barton and Benjamin Barton (“the Synergy Principals”).

        WHEREAS, Brishlin wishes to acquire all of the capital stock of Synergy
owned by the Synergy Shareholders, representing not less than 90% of all of the
issued and outstanding capital stock of Synergy; and

        WHEREAS, it is contemplated that following the closing of the
transactions contemplated by this Agreement, Synergy will be merged with and
into Brishlin, with Brishlin being the surviving corporation; and

        WHEREAS, the parties to this Agreement desire to set forth the terms and
conditions pursuant to which Brishlin will acquire the capital stock owned by
the Synergy Shareholders.

        NOW THEREFORE, in consideration of the foregoing recitals, which shall
be considered an integral part of this Agreement, and the mutual promises,
covenants and representations contained herein, the parties hereby agree as
follows:


ARTICLE I
EXCHANGE OF SECURITIES

        1.01      Exchange of Stock.   At the Closing (as hereinafter defined),
and subject to the terms and conditions of this Agreement, Brishlin shall
acquire an aggregate of 8,935,000 shares of Synergy common stock (the “Synergy
Shares”) from the Synergy Shareholders, representing at least 89% of the issued
and outstanding stock of Synergy (the “Exchange”). The consideration to be
issued by Brishlin for the Synergy Shares shall be the issuance of 8,935,000
(post-split) shares of Brishlin (the shares of Brishlin will be exchanged for
the shares of Synergy on a one for one basis; the “Exchange Shares”). The
Exchange Shares shall be allocated to the Synergy Shareholders in accordance
with Schedule 1 to this Agreement. As a result of the Exchange, the Synergy
Shareholders shall own common stock of Brishlin and Synergy will become a
subsidiary of Brishlin. For federal income tax purposes, it is intended that the
Exchange shall constitute a reorganization within the meaning of Section 368 of
the Internal Revenue Code of 1986, as amended (the “Code”).

        1.02     Exchange of Options and Warrants.   Each warrant or option to
purchase shares of Synergy (individually, a “Synergy Option” or collectively,
the “Synergy Options”) that is held by a Synergy Shareholder and which is
outstanding immediately prior to the Closing, without regard to whether such
option is then exercisable, shall be assumed by Brishlin and converted into an
option (a “Substitute Option”) or warrant (a “Substitute Warrant”) to purchase
that number of shares of Brishlin’s common stock shown on Schedule 1 at an
exercise price per share equal to the exercise price per share of such
corresponding Synergy Option or Synergy Warrant. The terms and conditions of
each Substitute Option or Substitute Warrant, including any acceleration of
vesting and/or exercisability thereof, shall otherwise be the same as the
related Synergy Option.

1

--------------------------------------------------------------------------------




ARTICLE II
REPRESENTATIONS AND WARRANTIES

        Ed Holloway (solely in his capacity as an officer and director of
Synergy), William E. Scaff, Jr. (solely in his capacity as an officer and
director of Synergy), John Barton and Benjamin Barton represent and warrant to
Brishlin that, to the best of their knowledge:

        2.0l      Organization.   Synergy is a corporation duly organized,
validly existing, and in good standing under the laws of Colorado, has all
necessary corporate power to own its properties and to carry on its business as
now owned and operated by it, and is duly qualified to do business and is in
good standing in each of the states where its business requires qualification.

        2.02     Capital.   The authorized capital stock of Synergy consists of
50,000,000 shares of common stock and 5,000,000 shares of preferred stock, of
which 9,960,000 shares of common stock are outstanding as of the date hereof.
Synergy has not issued any shares of preferred stock. Except as set forth in
Exhibit A, there are no subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments outstanding obligating Synergy to
issue or to transfer from treasury any additional shares of its capital stock.
All outstanding shares of Synergy are validly issued, fully paid and not
assessible and not subject to any preemptive rights. All of the issued and
outstanding shares of Synergy common stock were issued in compliance with all
federal and state securities laws.

        2.03     Directors and Officers.   Exhibit B to this Agreement contains
the names and titles of all directors and officers of Synergy.

        2.04     Financial Statements.   Exhibit C to this Agreement contains
the balance sheet of Synergy as of July 31, 2008 and the related statement of
income for the period then ended (the “Synergy Financial Statements”). The
Synergy Financial Statements are complete and correct in all material respects
and fairly present in all material respects the financial condition and results
of operation of Synergy at such date and for such period and show all material
liabilities, absolute or contingent, of Synergy.

        2.05     Absence of Changes.   Since July 31, 2008, there has not been
any change in the financial condition or results of operations of Synergy,
except changes reflected on Exhibit C or changes in the ordinary course of
business, which changes have not in the aggregate been materially adverse.

2

--------------------------------------------------------------------------------



        2.06     Absence of Undisclosed Liabilities.   Synergy did not as of
July 31, 2008 have any debt, liability, or obligation of any nature, whether
accrued, absolute, contingent, or otherwise, and whether due or to become due,
that is not reflected on Exhibit C.

        2.07     Tax Returns.   Within the times and in the manner prescribed by
law, Synergy has filed all federal, state, and local tax returns required by law
and has paid all taxes, assessments, and penalties due and payable. The
provision for taxes, if any, reflected in Synergy’s balance sheet as of July 31,
2008 is adequate for any and all federal, state, county, and local taxes for the
period ending on the date of that balance sheet and for all prior periods,
whether or not disputed. There are no present disputes as to taxes of any nature
payable by Synergy.

        2.08     Investigation of Financial Condition.   Without in any manner
reducing or otherwise mitigating the representations contained herein, Brishlin
shall have the opportunity between the date of this Agreement and the Closing to
meet with Synergy’s accountants and attorneys to discuss the financial condition
of Synergy. Synergy shall make available to Brishlin the books and records of
Synergy. Such books and records have been maintained in the ordinary course of
business, and are true and correct copies of such books and records. The minutes
of Synergy are a complete and accurate record of all meetings of the
shareholders and directors of Synergy and accurately reflect all actions taken
at such meetings. The signatures of the directors and/or officers on such
minutes are the valid signatures of Synergy’s directors and/or officers who were
duly elected or appointed on the dates that the minutes were signed by such
persons. The stock book of Synergy contains an accurate record of all
transactions with respect to the capital stock of Synergy.

        2.09     Trade Names and Rights.   Exhibit D attached hereto and made a
part hereof lists all trademarks, trademark registrations or applications, trade
names, service marks, copyrights, copyright registrations or applications which
are owned by Synergy. No person other than Synergy owns any trademark, trademark
registration or application, service mark, trade name, copyright, or copyright
registration or application the use of which is necessary or contemplated in
connection with the operation of Synergy’s business.

        2.10     Contracts and Leases.   Exhibit E attached hereto and made a
part hereof contains a summary of the provisions of all material contracts,
leases, and other agreements of Synergy presently in existence or which have
been agreed to by Synergy (whether written or oral). Except as disclosed on
Exhibit E, Synergy is not in default under of these agreements or leases.

        2.11     Insurance Policies.   Exhibit F to this Agreement is a
description of all insurance policies held by Synergy concerning its business
and properties. All these policies are in the respective principal amounts set
forth in Exhibit F and are in full force and effect.

        2.12     Compliance with Laws.   Synergy has complied with, and is not
in violation of, applicable federal, state, or local statutes, laws, and
regulations affecting its properties or the operation of its business.

3

--------------------------------------------------------------------------------



        2.13     Litigation.   Synergy is not a party to any suit, action,
arbitration, legal, administrative, or other proceeding, or governmental
investigation pending or, to the best knowledge of Synergy, threatened against
or affecting Synergy or its business, assets, or financial condition. Synergy is
not in default with respect to any order, writ, injunction, or decree of any
federal, state, local, or foreign court, department, agency, or instrumentality.
Synergy is not engaged in any legal action to recover moneys due to Synergy or
damages sustained by Synergy.

        2.14     No Further Consent.   No consent, approval, order, or
authorization, of, or registration, declaration or filing with, any court,
administrative agency, commission or other governmental authority or
instrumentality is required in connection with the execution, delivery and
performance of this Agreement.

        2.15     SEC Documents.   Brishlin has furnished the Synergy
Shareholders with copies of its annual report on Form 10-K for the year ended
December 31, 2007, its quarterly report on Form 10-Q for the period ended
March 31, 2008 and its quarterly report on Form 10-Q for the period ended
June 30, 2008 as filed with the U.S. Securities and Exchange Commission (the
“SEC”).

        2.16     Full Disclosure.   None of the representations and warranties
made by the Synergy Principals, or in any certificate or memorandum furnished or
to be furnished by the Synergy Principal, or on their behalf, contains or will
contain any untrue statement of material fact, or omit any material fact the
omission of which would be misleading.

        2.17     Assets.   Synergy has good and marketable title to all of its
property, free and clear of all mortgages, liens, pledges, charges or
encumbrances or interest of any third party whatsoever.

        Brishlin, Bill Conrad (solely in his capacity as a director of Brishlin
and to the best of his knowledge) and Ray McElhaney (solely in his capacity as
an officer and director of Brishlin and to the best of his knowledge) represent
and warrant to the Synergy Shareholders that:

         2A.        Organization.   Brishlin is a corporation duly organized,
validly existing, and in good standing under the laws of Colorado, has all
necessary corporate powers to own its properties and to carry on its business as
now owned and operated by it, and is duly qualified to do business and is in
good standing in each of the states where its business requires qualification,
except in those states where the failure to be so qualified would not have a
material adverse effect on Brishlin.

         2B.        Directors and Officers’ Compensation; Banks.   Exhibit G to
this Agreement contains: (i) the names and titles of all directors and officers
of Brishlin and all persons whose compensation from Brishlin as of the date of
this Agreement will equal or is expected to equal or exceed, at an annual rate,
the sum of $1,000; (ii) the name and address of each bank with which Brishlin
has an account or safety deposit box, and the names of all persons who are
authorized to draw thereon or have access thereto; and (iii) the names of all
persons who have a power of attorney from Brishlin and a summary of the terms
thereof.

4

--------------------------------------------------------------------------------



         2C.        Capital.   The authorized capital stock of Brishlin consists
of 100,000,000 shares of common stock, and 10,000,000 shares of preferred stock.
Immediately prior to Closing, 1,038,000 shares of common stock will be issued
and outstanding. All of the shares are validly issued, fully paid, and
non-assessable. At Closing, there will be no outstanding preferred shares and no
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating Brishlin to issue or to transfer from
treasury any additional shares of its capital stock of any class except as
reflected on Exhibit H.

         2D.        Financial Statements.   Exhibit I to this Agreement sets
forth the balance sheet of Brishlin as of June 30, 2008, and the related
statement of income for the period then ended (the “Brishlin Financial
Statements”). The Brishlin Financial Statements comply as to form in all
material respects with applicable requirements of the SEC with respect thereto,
are accurate and in accordance with the books and records of Brishlin, have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the period involved, except as may be indicated in the
notes thereto or as permitted by rules of the SEC.

         2E.        Absence of Changes.   Since June 30, 2008, there has not
been any material change in the financial condition or operations of Brishlin,
except (i) changes in the ordinary course of business, which changes have not in
the aggregate been materially adverse, and (ii) changes disclosed on Exhibit I.

         2F.        Absence of Undisclosed Liabilities.   Brishlin did not as of
June 30, 2008 have any debt, liability, or obligation of any nature, whether
accrued, absolute, contingent, or otherwise, and whether due or to become due,
that is not reflected on Exhibit I.

         2G.        Tax Returns.   Within the times and in the manner prescribed
by law, Brishlin has filed all federal, state, and local tax returns required by
law and has paid all taxes, assessments, and penalties due and payable, except
where the failure to file and/or pay would not have a material adverse effect on
Brishlin. No federal income tax returns of Brishlin have been audited by the
Internal Revenue Service. The provision for taxes, if any, reflected in Brishlin
‘s balance sheet as of June 30, 2008, is adequate for any and all federal,
state, county, and local taxes for the period ending on the date of that balance
sheet and for all prior periods, whether or not disputed. There are no present
disputes as to taxes of any nature payable by Brishlin.

         2H.        Investigation of Financial Condition of Brishlin.   Without
in any manner reducing or otherwise mitigating the representations contained
herein, the Synergy Shareholders shall have the opportunity to meet with
Brishlin ‘s accountants and attorneys to discuss the financial condition of
Brishlin. Brishlin shall make available to Synergy the books and records of
Brishlin. The minutes of Brishlin are a complete and accurate record of all
meetings of the shareholders and directors of Brishlin and accurately reflect
all actions taken at such meetings. The signatures of the directors and/or
officers on such minutes are the valid signatures of Brishlin’s directors and/or
officers who were duly elected or appointed on the dates that the minutes were
signed by such persons.

5

--------------------------------------------------------------------------------



         2I.        Trade Names and Rights.   Exhibit J attached hereto and made
a part hereof lists all trademarks, trademark registrations or applications,
trade names, service marks, copyrights, copyright registrations or applications
which are owned by Brishlin. No person, other than Brishlin, will own any
trademark, trademark registration or application, service mark, trade name,
copyright, or copyright registration or application the use of which is
necessary or contemplated in connection with the operation of the business of
Brishlin, as such business is to be conducted after the closing of this
transaction.

         2J.        Contracts and Leases.   The list of material contracts
itemized in Brishlin’s annual report on Form 10-K for the year ended
December 31, 2007 contains all of the material contracts, leases and other
agreements of Brishlin presently in existence or which have been agreed to by
Brishlin. Except as listed in Exhibit K, Brishlin is not a party to any other
material contract or agreement, whether written or oral. Except as noted on
Exhibit K, Brishlin is not in default under any of these agreements or leases.

         2K.        Insurance Policies.   Exhibit L to this Agreement is a
description of all insurance policies held by Brishlin concerning its business
and properties. All these policies are in the respective principal amounts set
forth in Exhibit L and are in full force and effect.

         2L.        Compliance with Laws.   Brishlin has complied with, and is
not in violation of, applicable federal, state, or local statutes, laws, and
regulations affecting its properties or the operation of its business, including
but not limited to federal and state securities laws. Brishlin does not have any
employee benefit plan which is subject to the provisions of the Employee
Retirement Income Security Act of 1974.

         2M.        Litigation.   Other than as disclosed on Exhibit M, Brishlin
is not a party to any suit, action, arbitration, legal, administrative, or other
proceeding, or governmental investigation pending or, to the best knowledge of
Brishlin, threatened against or affecting Brishlin or its business, assets, or
financial condition. Brishlin is not in default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality. Brishlin is not engaged in any legal
action to recover moneys due to it or damages sustained by it other than as
disclosed on Exhibit M.

         2N.        Ability to Carry Out Obligations.   Brishlin has the right,
power, and authority to enter into, and perform its obligations under, this
Agreement. The execution and delivery of this Agreement by Brishlin and the
performance by Brishlin of its obligations hereunder will not cause, constitute,
or conflict with or result in (a) any breach or violation of any of the
provisions of or constitute a default under any license, indenture, mortgage,
charter, instrument, articles of incorporation, by-law, or other agreement or
instrument to which Brishlin is a party, or by which it may be bound, nor will
any consents or authorizations of any party other than those hereto be required,
(b) an event that would permit any party to any agreement or instrument to
terminate it or to accelerate the maturity of any indebtedness or other
obligation of Brishlin, or (c) an event that would result in the creation or
imposition or any lien, charge, or encumbrance on any asset of Brishlin or would
create any obligations for which Brishlin would be liable, except as
contemplated by this Agreement.

6

--------------------------------------------------------------------------------



         2O.        Full Disclosure.   None of the representations and
warranties made by Brishlin, or the Brishlin Principals, or in any certificate
or memorandum furnished or to be furnished by Brishlin, or the Brishlin
Principals, or on their behalf, contains or will contain any untrue statement of
material fact, or omit any material fact the omission of which would be
misleading. Brishlin and the Brishlin Principals have disclosed to Synergy all
reasonably foreseeable contingencies which, if such contingencies transpire,
would have a material adverse effect on Brishlin.

         2P.        Market for Common Stock.   Brishlin’s common stock is quoted
on the OTC Bulletin Board. No letter “E” has been appended to Brishlin’s common
stock during the past twenty-four months and Brishlin has not received any
notice of the possible or pending delisting of Brishlin’s common stock.


ARTICLE III
SHAREHOLDER REPRESENTATIONS

             3.01        Ability to Carry Out Obligations.   Each Synergy
Shareholder has the right, power, and authority to enter into, and perform its
obligations under, this Agreement. No other corporate or shareholder proceedings
on the part of any Synergy Shareholder are necessary to authorize the Exchange
or the other transactions contemplated hereby, except as otherwise set forth
herein. The execution and delivery of this Agreement by each Synergy Shareholder
has (to the extent required) been authorized by the necessary action of its
board of directors, partners, managers or other governing body, and does not,
and the performance by each Synergy Shareholder of its obligations hereunder
will not, cause, constitute, or conflict with or result in (a) any breach or
violation of any of the provisions of or constitute a default under any license,
indenture, mortgage, charter, instrument, articles of incorporation, by-law, or
other agreement or instrument to which any Synergy Shareholder is a party, or by
which it may be bound, nor will any consents or authorizations of any other
party be required, (b) an event that would permit any party to any agreement or
instrument to terminate it or to accelerate the maturity of any indebtedness or
other obligation, or (c) an event that would result in the creation or
imposition or any lien, charge, or encumbrance on any asset of Synergy or would
create any obligation for which Synergy would be liable, except as contemplated
by this Agreement.

             3.02        Ownership of Securities.   Each Synergy Shareholder is
the owner of that number of Synergy common shares, warrants or options disclosed
in Schedule 1, attached hereto and incorporated herein by reference. Each
Synergy Shareholder is the owner of such securities, free and clear of all
liens, claims and encumbrances, and each has the sole power, right and authority
to enter into and perform his obligations under this Agreement and transfer the
securities owned by him.

             3.03        Restricted Securities.   The Synergy Shareholders
acknowledge that the Exchange Shares will not be registered under the Securities
Act of 1933, as amended (the “1933 Act”) but will be issued pursuant to an
exemption from such registration requirements. As a result, the Exchange Shares
will be subject to restrictions on transfer imposed by the 1933 Act. Each
Synergy Shareholder shall execute and deliver to Brishlin at Closing an
investment letter in the form attached hereto as Exhibit N and incorporated
herein by reference.

7

--------------------------------------------------------------------------------




ARTICLE IV
OBLIGATIONS BEFORE CLOSING

             4.0l        Investigative Rights.   From the date of this Agreement
until the Closing, each party shall provide to the other party, and such other
party’s counsel, accountants, auditors, and other authorized representatives,
full access during normal business hours and upon reasonable advance notice to
all of each party’s properties, books, contracts, commitments, records and
correspondence and communications with regulatory agencies for the purpose of
examining the same. Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request.

             4.02        Conduct of Business.   Prior to the Closing, and except
as contemplated by this Agreement, Brishlin shall conduct its business in the
normal course, and shall not sell, pledge, or assign any assets without the
prior written approval of the other party, except in the regular course of
business. Each Synergy Principal shall cause Synergy to conduct its business in
the ordinary course and shall not sell, pledge or assign any assets without the
prior written approval of the other party, except in the regular course of
business. Except as contemplated by this Agreement, Brishlin shall not and no
Synergy Principal shall allow Synergy to amend its Articles of Incorporation or
By-laws, declare dividends, redeem or sell stock or other securities, incur
additional or newly-funded material liabilities, acquire or dispose of fixed
assets, change senior management, change employment terms, enter into any
material or long-term contract, guarantee obligations of any third party, settle
or discharge any balance sheet receivable for less than its stated amount, pay
more on any liability than its stated amount, or enter into any other
transaction other than in the regular course of business.

             4.03        Mutual Cooperation.   Brishlin, the Brishlin
Principals, each Synergy Shareholder, and each Synergy Principal will take all
reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on itself with respect to the Exchange and will promptly
cooperate with and furnish information to each other in connection with any such
requirements imposed upon any of them or any of their related entities or
subsidiaries. Each party will take all reasonable actions necessary to obtain
any consent, authorization, order or approval of, or any exemption by, any
governmental entity or other public or private third party required to be
obtained or made by either of them in connection with the Exchange or the taking
of any action contemplated by this Agreement.

             4.04        Publicity.   Except as otherwise required by law or
rules of the SEC, so long as this Agreement is in effect, no party shall issue
or cause the publication of any press release or other public announcement with
respect to the transactions contemplated by this Agreement without the prior
written consent of the other party, which consent shall not be unreasonably
withheld.

8

--------------------------------------------------------------------------------




ARTICLE V
CONDITIONS PRECEDENT TO PERFORMANCE BY BRISHLIN

             5.01         Conditions.   Brishlin’s obligations hereunder shall
be subject to the satisfaction, at or before the Closing, of all the conditions
set forth in this Article V. Brishlin may waive any or all of these conditions
in whole or in part without prior notice; provided, however, that no such waiver
of a condition shall constitute a waiver by Brishlin of any other condition of
or any of Brishlin’s other rights or remedies, at law or in equity.

             5.02         Accuracy of Representations.   Except as otherwise
permitted by this Agreement, all representations and warranties by the Synergy
Shareholders in this Agreement or in any written statement that shall be
delivered to Brishlin under this Agreement shall be true on the date hereof and
as of the Closing Date as though made at those times.

             5.03         Performance.   The Synergy Shareholders shall have
performed, satisfied, and complied with all covenants, agreements, and
conditions required by this Agreement to be performed or complied with by them,
on or before the Closing. Brishlin shall have obtained all necessary consents
and approvals necessary to consummate the transactions contemplated hereby.

             5.04         Absence of Litigation.   No action, suit, or
proceeding before any court or any governmental body or authority, pertaining to
the transaction contemplated by this Agreement or to its consummation, shall
have been instituted or threatened on or before the Closing.

             5.05         Other. In addition to the other provisions of this
Article V, Brishlin’s obligations hereunder shall be subject to the
satisfaction, at or before the Closing, of the following:

        (i)         Brishlin will have received the affirmative vote of the
holders of a requisite majority of its common stock to reverse split its common
stock such that, following notification of FINRA, and following expiration of
the requisite waiting period, 1,038,000 shares of Brishlin’s common stock will
be outstanding.


        (ii)         Brishlin shareholders dissenting from the reverse split
will not own more than 10% of Brishlin’s common stock.


         (iii)        Following approval of the reverse stock split, the Board
of Directors of Brishlin shall have declared a dividend consisting of one
warrant to purchase a share of Brishlin common stock for each ten shares of
common stock then outstanding (“Warrant”). The Warrants will be exercisable at a
price of $6.00 per share and will expire on the earlier of December 31, 2012 or
twenty days following written notification from Brishlin that its common stock
had a closing bid price at or above $7.00 for any ten of twenty consecutive
trading days. The Warrants will not be issuable until a registration statement
covering the issuance of the Warrants, as well as the shares issuable upon the
exercise of the warrants, has been declared effective by the SEC.


9

--------------------------------------------------------------------------------



         (iv)         Brishlin will have entered into Consulting Agreements, in
the form and substance attached hereto as Exhibit O and incorporated herein by
reference, which will provide that Raymond E. McElhaney and Bill Conrad will
each be paid consulting fees.


         (v)         Brishlin shall have received an Investment Letter in the
form attached hereto as Exhibit N and incorporated herein by reference executed
by each Synergy Shareholder.



ARTICLE VI
CONDITIONS PRECEDENT TO PERFORMANCE BY THE SYNERGY SHAREHOLDERS

        6.01      Conditions.   The obligations of the Synergy Shareholders
hereunder shall be subject to the satisfaction, at or before the Closing, of the
conditions set forth in this Article VI. The Synergy Shareholders may waive any
or all of these conditions in whole or in part without prior notice; provided,
however, that no such waiver of a condition shall constitute a waiver by any
Synergy Shareholder of any other condition of or any of such Synergy
Shareholder’s other rights or remedies, at law or in equity.

        6.02      Accuracy of Representations.   Except as otherwise permitted
by this Agreement, all representations and warranties by Brishlin in this
Agreement or in any written statement that shall be delivered by Brishlin under
this Agreement shall be true on and as of the Closing Date as though made at
that time.

        6.03      Performance.   Brishlin shall have performed, satisfied, and
complied with all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by it, on or before the Closing.

        6.04      Absence of Litigation.   No action, suit, or proceeding before
any court or any governmental body or authority, pertaining to the transaction
contemplated by this agreement or to its consummation, shall have been
instituted or threatened on or before the closing.

        6.05      Other.   In addition to the other provisions of this Article
VI, Synergy’s obligations hereunder shall be subject to the satisfaction, at or
before the Closing, of the following:

  (i) Brishlin will have no more than $5,000 in liabilities at the closing.


  (ii) Brishlin will have received the affirmative vote of the holders of a
requisite majority of its common stock to reverse split its common stock such
that immediately prior to the Closing, 1,038,000 shares of Brishlin’s common
stock will be outstanding.


  (iii) Brishlin shareholders dissenting from the reverse split will own not
more than 10% of Brishlin’s common stock.


10

--------------------------------------------------------------------------------




ARTICLE VII
CLOSING

        7.0l      Closing.   The closing of this transaction (“Closing”) shall
be held at the offices of Synergy not more than three business days following
satisfaction of all of the conditions set forth in Articles V and VI. The date
and time of Closing is the Closing Date. Unless the Closing of this transaction
takes place before September 15, 2008, either party may terminate this Agreement
without liability to the other party, except as otherwise provided in Section
9.12. At the Closing, the following documents, in a form reasonably acceptable
to counsel to the parties or as set forth herein, shall be delivered:

        By the Synergy Shareholders and the Synergy Principals:

    A.               A certificate, dated the Closing Date, that all
representations, warranties, covenants, and conditions set forth in this
Agreement on behalf of the Synergy Principals are true and correct as of, or
have been fully performed and complied with by, the Closing Date.


        By Brishlin:

    A.               A certificate, dated the Closing Date, that all
representations, warranties, covenants, and conditions set forth in this
Agreement on behalf of Brishlin and the Brishlin Principals are true and correct
as of, or have been fully performed and complied with by, the Closing Date.


        7.02      Exchange of Shares.   On the Closing Date, each share of
common stock of Synergy then issued and outstanding, will be exchanged for fully
paid and nonassessable shares of Brishlin in accordance with Schedule 1 to this
Agreement. Each Synergy Shareholder shall surrender his certificate representing
Synergy Shares to Brishlin and Brishlin shall provide written instructions to
its transfer agent to issue Brishlin stock in accordance with Schedule 1.

        7.03      Warrants and Options.   On the Closing Date, each warrant or
option of Synergy then outstanding and held by a Synergy shareholder will be
exchanged for a Substitute Option or Substitute Warrant in accordance with
Schedule I to this Agreement.

        7.04      Officer and Directors.   At the Closing, Brishlin will cause
Ed Holloway, William E. Scaff, Jr., Benjamin Barton and Rick Wilber to be
appointed as directors of Brishlin. Following such appointment, all present
officers of Brishlin will resign.

        7.05      Post-Closing Agreements.   (i) Following the Closing, the
Synergy Principals, as the officers and directors of Brishlin, shall cause
Brishlin to file a registration statement with the SEC covering the Warrants and
the common stock issuable upon exercise of the Warrants. Such registration
statement shall also cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder, such indeterminate number of additional shares of
Brishlin’s common stock resulting from stock splits, stock dividends or similar
transactions. The Synergy Principals shall cause Brishlin to keep the
registration statement continuously effective for a period that will terminate
upon the earlier of:

11

--------------------------------------------------------------------------------



  • Six months after the date on which 95% of the Warrants have been exercised;
or


  • Six months after the date the warrants expire. In addition, the Synergy
Shareholders shall cause Brishlin to prepare and file such supplements to the
prospectus and post-effective amendments such that existing shareholders of
Brishlin may deliver a current prospectus in accordance with relevant provisions
of the 1933 Act.


    (i)               Subsequent to Closing Date, the Synergy Principals shall
cause Brishlin to file the following documents with the SEC within the time
periods required by applicable rules:


  (a) a current report on Form 8-K containing the information required in such
form with regard to the transactions contemplated by this Agreement;


  (b) an amendment to such Form 8-K containing audited financial statements, pro
forma financial information and other additional disclosures as required by Form
8-K with regard to the transactions contemplated hereby; and


  (c) such other reports as may be required to be filed by Sections 13, 14 or
15 (d) of the Securities Exchange Act of 1934, as amended, and any additional
filings required to maintain the listing of Brishlin’s common stock on the OTC
Bulletin Board.


    (ii)               Subsequent to Closing Date, the Synergy Principals shall
cause Synergy to have an option to acquire certain oil and gas assets from
Petroleum Management LLC and/or Petroleum Exploration & Management LLC in
accordance with the Acquisition Plan outlined in Exhibit P attached hereto.


    (iii)               Subsequent to the Closing, the parties agree that,
subject to the approval of the Brishlin shareholders at a meeting to be held
prior to the Closing, the name of Brishlin shall be changed to “Synergy
Resources Corporation.” The Synergy Principals shall change the name of the
subsidiary (Synergy Resources Corporation as contemplated by this Agreement) to
allow Brishlin to use the name of Synergy.


    (iv)               The Synergy Principals shall cause Synergy to merge with
and into Brishlin such that Brishlin will be the surviving corporation and the
separate existence of Synergy shall cease.


    (v)               Upon receipt of an effective date for the registration
statement contemplated by subsection (i) above, the Synergy Principals shall
cause Brishlin to distribute certificates representing the Warrants to each
shareholder of Brishlin as described on the shareholders’ list to be provided at
the Closing.


12

--------------------------------------------------------------------------------




ARTICLE VIII
REMEDIES

        8.01      Arbitration.   Any controversy or claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be settled by arbitration in Denver, Colorado in accordance with
the Commercial Arbitration Rules of the American Arbitration Association, then
existing, and judgment on the arbitration award may be entered in any court
having jurisdiction over the subject matter of the controversy.

        8.02      Costs.   If any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorney’s fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or
they may be entitled.

        8.03      Termination.   In addition to other remedies available at law,
Brishlin or the Synergy Shareholders may on or prior to the Closing Date,
terminate this Agreement:

    (i)               If any bona fide action or proceeding shall be pending
against Brishlin or Synergy on the Closing Date that could result in an
unfavorable judgment, decree, or order that would prevent or make unlawful the
carrying out of this Agreement or if any agency of the federal or of any state
government shall have objected at or before the Closing Date to this acquisition
or to any other action required by or in connection with this Agreement;


    (ii)               If the legality and sufficiency of all steps taken and to
be taken by each party in carrying out this Agreement shall not have been
approved by the respective party’s counsel, which approval shall not be
unreasonably withheld;


    (iii)               If a party breaches any representation, warranty,
covenant or obligation of such party set forth herein and such breach is not
corrected within ten days of receiving written notice from the other party of
such breach; and


    (iv)               In the event of termination of this Agreement by Synergy
or Brishlin as provided in Section 7.01 or 8.03, this Agreement forthwith shall
become void and there shall be no liability or obligation on the part of any
party hereto except as set forth in Section 9.12 and except that no termination
shall relieve a party from liability for breach of any of the terms of this
Agreement.


13

--------------------------------------------------------------------------------




ARTICLE IX
MISCELLANEOUS

        9.01      Captions and Headings.   The Article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.

        9.02      No Oral Change.   This Agreement and any provision hereof, may
not be waived, changed, modified, or discharged orally, but only by an agreement
in writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.

        9.03      Non-Waiver.   Except as otherwise expressly provided herein,
no waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.

        9.04      Time of Essence.   Time is of the essence of this Agreement
and of each and every provision hereof.

        9.05      Entire Agreement.   This Agreement contains the entire
Agreement and understanding between the parties hereto, and supersedes all prior
agreements, understandings and the letters of intent between the parties.

        9.06      Governing Law.   This Agreement and its application shall be
governed by the laws of Colorado.

        9.07      Counterparts.   This Agreement may be executed simultaneously
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Facsimile
signatures or signatures sent via email will be treated as original signatures.

        9.08      Notices.   All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, and properly addressed as follows:

14

--------------------------------------------------------------------------------



  Brishlin Resources, Inc.


  5525 Erindale Drive, Suite 201
Colorado Springs, Colorado 80918
Attn: Raymond E. McElhaney, President


  Synergy Resources Corporation


  20203 Highway 60
Platteville, Colorado 80651
   and to
600 17th Street, Suite 2800
Denver, Colorado 80202


        9.09     Binding Effect.   This Agreement shall inure to and be binding
upon the heirs, executors, personal representatives, successors and assigns of
each of the parties to this Agreement.

        9.10     Effect of Closing.   All representations, warranties,
covenants, and agreements of the parties contained in this Agreement, or in any
instrument, certificate, opinion, or other writing provided for in it, shall
survive the closing of this Agreement, provided however that after June 30, 2009
no action or proceeding may be instituted for any breach of this Agreement. In
the event there is any material misrepresentation or warranty of any party to
this Agreement, then Brishlin (if such misrepresentation is made by the Synergy
Principals) or the Synergy Shareholders (if such misrepresentation is made by
Brishlin or the Brishlin Principals) may rescind this Agreement during the 90
day period following the closing of this Agreement.

        9.11     Mutual Cooperation.   The parties hereto shall cooperate with
each other to achieve the purpose of this Agreement, and shall execute such
other and further documents and take such other and further actions as may be
necessary or convenient to effect the transaction described herein. Neither
party will intentionally take any action, or omit to take any action, which will
cause a breach of such party’s obligations pursuant to this Agreement.

        9.12     Expenses.   Each of the parties hereto agrees to pay all of its
own expenses (including without limitation, attorneys’ and accountants’ fees)
incurred in connection with this Agreement, the transactions contemplated herein
and negotiations leading to the same and the preparations made for carrying the
same into effect. Each of the parties expressly represents and warrants that no
finder or broker has been involved in this transaction and each party agrees to
indemnify and hold the other party harmless from any commission, fee or claim of
any person, firm or corporation employed or retained by such party (or claiming
to be employed or retained by such party) to bring about or represent such party
in the transactions contemplated by this Agreement.

15

--------------------------------------------------------------------------------



        AGREED TO AND ACCEPTED as of the date first above written.

  BRISHLIN RESOURCES, INC.


  By: /s/ Raymond E. McElhaney
Raymond E. McElhaney, President


  Shareholders of Synergy Resources Corporation


  1990 H & H FAMILY IRREVOCABLE TRUST


  By: /s/ Edward A. Holloway
Trustee


  EACH OF NINE, LLC


  By: /s/ Edward A. Holloway
Authorized Officer


  PETROLEUM MANAGEMENT, LLC 40lK


  By: /s/ Edward A. Holloway
Edward A. Holloway


  PETROLEUM MANAGEMENT, LLC 401K


  By: /s/ Renee Holloway
Renee Holloway


  SCAFF FAMILY 2008 IRREVOCABLE TRUST


  By: /s/ William E. Scaff Jr.
Trustee


16

--------------------------------------------------------------------------------



  DELL T. BEANS FAMILY TRUST


  By: /s/ William E. Scaff Jr.
Trustee


  MY WAY LLC


  By: /s/ William E. Scaff Jr.
Authorized Officer


  STAIANO FAMILY LLC


  By: /s/ John Staiano
Authorized Officer


  STAIANO FAMILY 2008 IRREVOCABLE TRUST


  By: /s/ John Staiano
Trustee


  QUEENSTOWN INVESTMENT TRUST


  By: /s/ John P. Barton
Trustee


  CAMBRIDGE ENERGY PARTNERS


  By: /s/ John P. Barton
Authorized Officer


17

--------------------------------------------------------------------------------



  STRATEGIC CAPITAL PARTNERS


  By: /s/ Benjamin Barton
Authorized Officer


  SYNERGY ENERGY TRUST


  By: /s/ John Barton
Trustee


  /s/ Val Dunn
Val Dunn


  /s/ Rick Wilber
Rick Wilber


  /s/ Craig Bardmen
Craig Bardmen


  /s/ Steve Paoletti
Steve Paoletti


  /s/ Brian Meserlian
Brian Meserlian


  /s/ William Coleman
William Coleman


  /s/ Hal Lapping
Hal Lapping


  /s/ Larry Benson
Larry Benson


18

--------------------------------------------------------------------------------



  /s/ John Crowley
John Crowley


  /s/ Robert Lavin
Robert Lavin


  /s/ Michael Williams
Michael Williams


  Principals of Synergy Resources Corporation


  /s/ Ed Holloway
Ed Holloway


  /s/ William E. Scaff, Jr.
William E. Scaff, Jr.


  /s/ John Barton
John Barton


  /s/ Benjamin Barton
Benjamin Barton


  Principals of Brishlin Resources, Inc.


  /s/ Bill Conrad
Bill Conrad


  /s/ Raymond McElhaney
Raymond McElhaney


19

--------------------------------------------------------------------------------




EXHIBIT A


OPTIONS, WARRANTS AND CONVERTIBLE SECURITIES

        2,060,000 outstanding Series A warrants.

        Each Series A Warrant entitles the holder to purchase one share of
Synergy’s common stock at a price of $6.00 per share. The Series A Warrants
expire on the earlier of December 31, 2012 or twenty days following written
notification from Synergy that its common stock had a closing bid price at or
above $7.00 for any ten of twenty consecutive trading days.

        Synergy has issued options to the persons, in the amounts and for the
consideration shown below:

Name

--------------------------------------------------------------------------------

Shares Issuable
Upon Exercise
of Options

--------------------------------------------------------------------------------

Exercise
Price

--------------------------------------------------------------------------------

Expiration
Date

--------------------------------------------------------------------------------

Each of Nine, LLC      1,000,000   $1.00   6-11-13       My Way, LLC  
 1,000,000   $1.00   6-11-13 Each of Nine, LLC    1,000,000   $10.00   6-11-13
My Way, LLC    1,000,000   $10.00 6-11-13







        Each of Nine, LLC is controlled by Ed Holloway. My Way, LLC is
controlled by William E. Scaff, Jr.

--------------------------------------------------------------------------------




EXHIBIT P


ACQUISITION PLAN

(Letter of Intent)













--------------------------------------------------------------------------------




SYNERGY RESOURCES CORPORATION
600 17TH STREET, 2800 SOUTH
DENVER, COLORADO 80202
(720) 359-1591

August 07, 2008

Ed Holloway
Petroleum Management LLC
20203 Highway 60
Platteville, CO 80651

  Re: Proposed Assignment of Oil and Gas Interests


Dear Mr.Holloway,

        The purpose of this letter is to summarize the principal terms pursuant
to which it is intended Synergy Resources Corporation (SRC) will acquire certain
working interests in certain oil and gas leases in Weld County, Colorado from
Petroleum Management, LLC and/or Petroleum Exploration & Management, LLC
(collectively “PM”). This letter sets forth the principal terms of such
agreement as follows:

1. Oil and Gas Working Interests/ Prospects Available for Assignment.   PM has
certain working interests available for assignment to SRC, subject to the
conditions set forth herein, and such working interests shall be made available
for assignment if the conditions are met by Synergy. The properties under lease
(‘“Prospects”) and available for working interest ownership assignment are
attached as Exhibit A. The conditions of the parties entering into an Assignment
of Oil and Gas Interests are as follows:


  a. SRC has successfully completed its merger with Brishlin and additional
funding in the amount of a sale of 2,000,000 shares at $3.50 each (total $7
million minimum).

  b. This funding occurs on or before November 1, 2008.

  c. If only partial funding is accomplished by SRC, then a reduced percentage
of working interest ownership may be reflected in the Assignment, subject to
both parties’ approval. Pending the November 1, 2008 deadline, PM will not sell
or assign the interest set forth on Exhibit A to any other third party. All of
the working interests conveyed will be at a 75% net revenue interest and a
$1,000 lease cost per net acre. The percentage of working interest ownership may
vary with each Prospect. Additional Prospects may be made available with
additional funding received by Synergy.


--------------------------------------------------------------------------------



    2.        Deposit.   In order to hold this working interest SRC will
deliver, at the signing of this letter, $100,000.00 in certified funds or by
wire transfer to PM These funds are refundable, and if the transaction
contemplated herein does not occur, these monies will be returned to SRC. If the
transaction contemplated herein does occur, then this amount shall be applied to
the purchase price of the Assignment of Oil and Gas Interests.

    3.        Assignment of Oil and Gas Interests.   Immediately upon execution
of this Letter of Intent, the Parties shall diligently cause to be prepared a
form of Assignment of Oil and Gas Interests (“Assignment”) on or before November
1, 2008, containing provisions in accordance with the foregoing, together with
such other appropriate terms and conditions as are customary in such
assignments. The Assignment shall be recorded in the records of the Clerk and
Recorder of Weld County, Colorado, upon closing. The Assignment shall also
provide that, pending the closing date, SRC and its representatives shall at all
times have access to all pertinent data and other information as its
representatives shall request from time to time.

    4.        Confidentiality.  It is, of course, understood that all access,
investigations and contact to be conducted by either party or its
representatives shall be conducted and maintained in strict confidence, and
should the transactions contemplated by this Letter of Intent not be completed
for any reason whatsoever, each party and its representatives shall keep
confidential any information concerning the others’ operations and business and
shall return all documentation to the originating party.

    5.        Conditions.  The Assignment shall provide that the obligations of
SRC and PM are expressly subject to, among other provisions, the following:

  (a) Review and approval of the Assignment by the respective Boards of
Directors of SRC and PM;


  (b) A favorable review by counsel of the good and marketable title of PM to
the Prospects listed on Exhibit A;


  (c) The receipt by each Party of a favorable opinion of counsel to the other
relating to such matter as are customarily delivered in connection with the
Assignment contemplated hereby;


  (d) The completeness and accuracy at all times up to and including the
closing, of the representations, warranties, agreements and covenants of the
Parties as contained in the Assignment; and


     6.       Expiration.   This Letter of intent shall expire on the earliest
to occur of the following events:

  (a) The effective date of the Assignment;


  (b) November 1, 2008; or


--------------------------------------------------------------------------------



  (c) The date of termination of this Letter of Intent by the mutual consent of
PM and SRC in writing.


    7.         Miscellaneous.   PM and SRC agree to diligently and timely
negotiate in good faith toward a definitive Assignment satisfactory to each
Party. During the term following execution of this Letter of Intent and until
the Letter of Intent is terminated as provided herein, PM shall not enter into
or otherwise undertake negotiations or execute agreements pertaining to the
Assignment of this working interest with any third party. It is, of course,
understood that this Letter of Intent is intended to be, and shall be construed
only as, a statement of intent summarizing and evidencing the discussions
between the Parties and is not an agreement with respect to the transactions
contemplated hereby and is not binding on either Party until the Assignment is
executed and delivered by the Parties and at that time, the respective rights
and obligations of the Parties shall be only as defined in the Assignment;
provided, however, that the respective obligations of SRC and PM under
paragraphs 3, 4, 5 and 6 shall be binding upon you and us when this Letter of
Intent is executed by you and returned to us.

     8.       Costs.   Whether or not the transactions contemplated hereby are
consummated, each Party shall pay its own costs in connection with this Letter
of Intent and the obligations contemplated thereby.

        If the foregoing meets with your approval, please execute it on behalf
of the Company and return the duplicate to us, whereupon the letter shall
constitute the Letter of Intent between us in accordance with the terms and
conditions set forth above. We agree that facsimile signatures shall have the
same force and effect as originals for all purposes intended hereby.

  Respectfully submitted,


  SYNERGY RESOURCES CORPORATION


  By: /s/ William Scaff
William Scaff, Vice President


  PETROLEUM MANAGEMENT LLC


  By: /s/ Edward Holloway
Edward Holloway, Managing Member




--------------------------------------------------------------------------------



EXHIBIT A — Prospects

Oil and Gas Leases currently owned by PM or its affiliates as to the following
property:

  1. South ½ of Section 16, Township 4 North, Range 67 West, Weld County,
Colorado.


  2. Northwest ¼ of Section 21, Township 5 North, Range 66 West, Weld County,
Colorado.


  3. Northwest ¼ of Section 4, Township 5 North, Range 66 West, Weld County,
Colorado.







--------------------------------------------------------------------------------

